Citation Nr: 0113157	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for tendinitis of 
the right rotator cuff.

2.  Entitlement to a compensable rating for right 
patellofemoral joint syndrome (PFJS).

3.  Entitlement to a compensable rating for left PFJS.

4.  Entitlement to a compensable rating for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
August 1998.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in June 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's tendinitis of the right rotator cuff is 
manifested primarily by mild prominence of the clavicle 
at the acromioclavicular (AC) joint and by occasional 
pain, which is exacerbated by overhead use of the right 
arm.

2.  The veteran's right PFJS is manifested primarily by 
pain, pain on use, and limitation of motion.

3.  The veteran's left PFJS is manifested primarily by 
pain, pain on use, and limitation of motion.

4.  The veteran's lumbosacral strain is manifested 
primarily by pain, occasional exacerbations of pain, and 
slight limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for tendinitis 
of the right rotator cuff have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.40 - 4.42, 4.45, 4.69, 4.71, 4.71a, DC 5203 
(2000).

2.  The criteria for a 10 percent rating for right PFJS 
have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40 - 4.42, 4.45, 4.71, 
4.71a, DC's 5257, 5260, 5261 (2000)

3.  The criteria for a 10 percent rating for left PFJS 
have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40 - 4.42, 4.45, 4.71, 
4.71a, DC's 5257, 5260, 5261 (2000)

4.  The criteria for a 10 percent rating for lumbosacral 
strain have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.71a, DC 5292, 5295 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to compensable ratings for 
the following:  tendinitis of the right rotator cuff; 
right PFJS; left PFJS; and lumbosacral strain.  
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Where the rating 
schedule does not provide a noncompensable evaluation for 
a particular disability, such an evaluation will be 
assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disabilities.  The RO's 
June 1999 decision on appeal, which granted entitlement 
to noncompensable ratings for tendinitis of the right 
rotator cuff; right PFJS; left PFJS; and lumbosacral 
strain, was an initial rating award.  As held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating 
award is at issue, a practice known as "staged" ratings 
may apply.  That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

All of the disabilities at issue concern the claimed loss 
of function of particular part of the musculoskeletal 
system.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  


I.  The Right Shoulder

In evaluating the veteran's tendinitis of the right 
rotator cuff, the Board notes that that his right arm is 
his predominant or major upper extremity.  It is 
necessary to make such a distinction, as different rating 
criteria often apply when rating the major or minor upper 
extremity.  38 C.F.R. § 4.69.  

There is no rating code specifically for the veteran's 
tendinitis of the right rotator cuff.  Therefore, it is 
rated by analogy to 38 C.F.R. § 4.71a, DC 5203.  
38 C.F.R. § 4.20.  Under that code, a 10 percent rating 
is warranted for nonunion of the clavicle or scapula 
without loose movement or for malunion of the clavicle or 
scapula.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  In other cases, 
impairment of the clavicle or scapula will be rated on 
impairment of function of the contiguous joint. 

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, DC 5201.  A 20 percent rating is warranted when 
motion of the major arm is limited to shoulder level.  A 
30 percent rating is warranted when such motion is 
limited to midway between the side and shoulder level.  A 
40 percent rating is warranted when arm motion is limited 
to 25 degrees from the side. 

Also potentially applicable to the evaluation of the 
veteran's left shoulder disability is 38 C.F.R. § 4.71a, 
DC 5202.  Under that code, a 20 percent evaluation is 
warranted for malunion of the humerus, major arm, with 
moderate deformity or for recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  A 30 
percent rating is warranted for malunion of the humerus 
with marked deformity or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  A 50 percent evaluation may also 
be granted under this code for fibrous union of the 
humerus.  A 60 percent rating is warranted for non-union 
of the humerus (false flail joint), and an 80 percent 
rating is warranted for loss of the head of the humerus 
(flail shoulder).

The veteran injured his right shoulder on two occasions 
in service, while playing football in September 1983 and 
in a motor vehicle accident in January 1993.  The 
respective diagnoses were grade II AC joint separation 
and muscle strain.  X-rays taken in October 1983, 
however, revealed a normal shoulder with no fracture or 
dislocation, while those taken in January 1993 revealed 
no acute pathology but did show old trauma to the right 
AC joint.  Otherwise, there were no recorded complaints 
of right shoulder disability until February 1998.  During 
his service retirement examination that month, he 
reported that he was being treated for tendinitis of the 
right shoulder; however, following the physical 
examination, his upper extremities were reportedly 
normal.  In April 1998, prior to his retirement, it was 
noted that he had arthritis in the right AC joint; 
however, there was no report of X-rays to confirm that 
finding.

There is no evidence reflecting treatment since service 
for the veteran's right shoulder disability; however, 
there is evidence that the veteran was examined on two 
occasions, by a private physician in November 1998 and by 
the VA in April 1999.  (The VA examinations included a 
general medical examination and an orthopedic 
examination.)  It was noted that his right shoulder 
disability was manifested primarily by occasional pain, 
i.e., 2 to 3 times a week, which was exacerbated by 
overhead use of the right arm.  Those exacerbations 
reportedly ceased when the veteran lowered his arm.  
There was mild prominence of the clavicle at the AC 
joint, consistent with old right shoulder AC separation 
and mild pain to supraspinatus muscle stressing.  The 
range of right shoulder motion included flexion to 180 
degrees and abduction to between 135 and 175 degrees.  
Although the range of motion was well above shoulder 
level, the range of abduction was less than predicted.  
38 C.F.R. § 4.71.  While such manifestations do not meet 
the schedular requirements for a compensable evaluation 
under the applicable DC's, the pain, pain on motion, 
prominence of the scapula, and limitation of motion are 
compatible with a 10 percent rating when considered in 
light of the factors noted in DeLuca.
In arriving at this decision, the Board has considered 
the possibility of a higher evaluation; however, the 
veteran denies numbness, tingling, weakness, 
dislocations, or instability about the shoulder; and 
sensation, coordination, and motor function, in general, 
are reportedly normal.  Moreover, there is no evidence of 
swelling, heat, discoloration, crepitus, lack of normal 
endurance, or excess fatigability.  In particular, 
strength in the supraspinatus muscles is 5/5.  The right 
shoulder is also neurovascularly intact, and X-rays are 
normal.  Finally, there is no evidence of nonunion of the 
clavicle or scapula; recurrent dislocation of the 
clavicle or scapula or scapulohumeral joint; or guarding 
of arm movement.  Accordingly, there are no additional 
manifestations to warrant a rating in excess of 10 
percent.   

II.  The Knees

There is also no rating code specifically for the 
veteran's PFJS; and, therefore, it is rated by analogy to 
38 C.F.R. § 4.71a, DC's 5260, 5261.  38 C.F.R. § 4.20.  
Those codes are applicable when evaluating limitation of 
knee motion.  A noncompensable rating is warranted when 
flexion of the leg is limited to 60 degrees or where 
extension of the leg is limited to 5 degrees.  A 10 
percent rating is warranted when leg flexion is limited 
to 45 degrees or extension is limited to 10 degrees.  A 
20 percent rating is warranted when leg flexion is 
limited to 30 degrees or extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when leg 
flexion is limited to 15 degrees or extension is limited 
to 20 degrees.  A 40 percent evaluation is warranted when 
leg extension is limited to 30 degrees, and a 50 percent 
rating is warranted when leg extension is limited to 45 
degrees. 

Also potentially applicable in rating the veteran's 
service- connected knee disabilities is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that code, a 10 
percent rating is warranted for impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.  A 30 percent rating 
is warranted for impairment of the knee manifested by 
severe recurrent subluxation or lateral instability. 

The veteran's PFJS of both knees was first clinically 
recorded in service in February 1997.  In November 1997, 
he reportedly had crepitus in both knees but a full 
active range of knee motion.  During his retirement 
examination, he noted that he was being treated for PFJS 
of both knees; however, the physical examination revealed 
that his lower extremities were normal.

Since service, the veteran has not received treatment for 
either knee; however, his knees were examined in November 
1998 by the private physician and in April 1999 by the 
VA.  The veteran reported anterior knee pain which was 
exacerbated by jogging and by negotiating stairs.  He 
reportedly took medication for the pain.  The range of 
knee motion was from 0 to 130 degrees, less than 
predicted (38 C.F.R. § 4.71); and squatting was 
accomplished to 95 percent on the right knee and to 90 
percent on the left knee.  Again, none of these 
manifestations meet the schedular criteria for a 
compensable evaluation under any of the applicable DC's.  
However, when considered in light of the factors noted in 
DeLuca, the pain, pain on use, and limitation of knee 
motion warrant a 10 percent rating for each knee.  

Again, the Board has considered the possibility of a 
higher evaluation; however, there is no evidence of 
swelling, heat, discoloration, catching, locking, 
crepitus, recurrent subluxation or instability of either 
knee, nor is there evidence of lack of normal endurance, 
weakened movement, excess fatigability, or 
incoordination.  The veteran's posture and gait are 
normal, and he is able to walk on his toes and heels.  
Moreover, the report of the November 1998 examination, 
shows that he is able to negotiate the examining table 
step without hands or hesitation and that he is able to 
hop on both feet 20 times without visible discomfort or 
asymmetry.  Accordingly, the current manifestations 
warrant a 10 percent rating, and no more, for each knee. 


III.  The Low Back

The veteran's service-connected lumbosacral strain is 
rated under 38 C.F.R. § 4.71a, DC 5295.  A noncompensable 
rating is warranted for slight subjective symptoms only.  
A 10 percent rating is warranted when there is 
characteristic pain on motion.  A 20 percent rating is 
warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating is warranted 
when there is listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above 
with abnormal mobility on forced motion. 

Also potentially applicable in rating the veteran's low 
back disability is 38 C.F.R. § 4.71a, DC 5292.  Under 
that code, a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is warranted for moderate limitation of motion of 
the lumbar spine, while a 40 percent rating is warranted 
for severe limitation of motion. 
The veteran's service medical records show that from 
September 1985 through November 1997, he was treated on 
several occasions for low back pain.  However, the report 
of his service retirement examination was negative for 
any complaints or clinical findings of such disability, 
and his spine was found to be normal.

As with the other disabilities at issue, the veteran has 
not received treatment since service for his low back 
problems.  However, his back was examined in November 
1998 by the private physician and in April 1999 by the 
VA.  Those examinations showed that the veteran's 
service-connected low back disability was manifested 
primarily by complaints of pain with exacerbations 2 to 4 
times a month.  He demonstrated the following range of 
low back motion:  forward flexion to between 65 and 80 
degrees; extension to between 15 and 25 degrees; right 
lateral flexion to between 20 and 40 degrees; and left 
lateral flexion to between 20 and 30 degrees.  Such pain, 
exacerbations of pain, and limitation of motion are 
compatible with a 10 percent schedular rating under DC 
5292.  To that extent the appeal is allowed.  

The Board has considered the possibility of a higher 
schedular evaluation, however, there is simply no 
additional pathology which warrants such a rating.  
Indeed, on palpation of the lumbar spine, there is no 
evidence of pain or muscle spasm, and straight leg 
raising tests are negative.  Moreover, muscle strength is 
5/5, and sensation is intact.  Deep tendon reflexes are 2 
and equal at the ankle and from 2 to 3 at the at the 
knees.  The toes are downgoing, bilaterally.  The 
veteran's posture and gait is normal, and he is able to 
walk on his toes and heels.  As noted above, the report 
of the November 1998 examination shows that he is able to 
negotiate the examining table step without hands or 
hesitation and that he is able to hop on both feet 20 
times without visible discomfort or asymmetry.  Moreover, 
there is no evidence of deformity, lack of normal 
endurance, excess fatigability, or incoordination 
associated with the veteran's low back disability.  
Finally, the Board notes that he did not take any 
medication for the pain.  Accordingly, the criteria for a 
rating in excess of 10 percent have not been met.  

IV.  Additional Considerations

The veteran alleges that his VA examination was 
inadequate, because the examiner did not properly record 
his complaints of pain.  VA examinations are inadequate 
for rating purposes when a particular diagnosis is not 
supported by the findings on the examination report or 
when the report does not contain sufficient detail.  38 
C.F.R. 4.2; VAOPGCPREC 20-95.  In this case, however, the 
diagnoses are supported by the findings, and there is 
sufficient detail to rate the various disabilities in 
accordance with the applicable DC's as well as with the 
principles set forth in DeLuca.  The veteran has provided 
no medical or other objective evidence to the contrary; 
and in fact, the findings on the most recent examination 
reports, whether submitted by VA or by private examiners, 
are essentially the same for each of the disabilities at 
issue.  Accordingly, an additional examination is not 
warranted at this time.  38 C.F.R. 3.326, 4.2.

In arriving at the foregoing decisions, the Board notes 
that since service, the level of impairment caused by the 
veteran's service-connected disabilities of the right 
shoulder, knees, and lumbar spine has been generally 
consistent.  Accordingly, there is no basis for staged 
ratings as noted in Fenderson.  

The Board has considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
right shoulder disability, bilateral knee disability, 
and/or low back disability.  However, the evidence does 
not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2000).  
Indeed, there is no documentation of worked missed or of 
termination from employment due to any of the noted 
disorders.  Moreover, there is no evidence of treatment 
since service for any of those disabilities, let alone 
extensive hospitalization.  Rather, the record shows that 
the manifestations of his right shoulder disability, 
bilateral knee disability, and low back disability are 
essentially those contemplated by the regular schedular 
standards.  It must be emphasized that disability ratings 
are not job-specific.  They represent as far as can 
practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations of illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Absent evidence to the contrary, the Board finds 
no reason for referral of this case to the Director of VA 
Compensation and Pension Services for a rating outside 
the regular schedular criteria.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  That law redefined 
the obligations of VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  

In evaluating this appeal, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of these claims under the VCAA.  By virtue of the 
Statement of the Case, the veteran and his representative 
have been given notice of the information and evidence 
necessary to substantiate the claim.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and, in fact, it appears that 
all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  Indeed, the veteran has not identified any 
outstanding evidence which could be used to support his 
appeal.  Service medical records and private medical 
records have been obtained and associated with the claims 
folder.  VA examinations have also been conducted, and 
copies of the reports have been associated with the file.  
Finally, the Board notes that the veteran has been 
informed of his right to a hearing on appeal; however, to 
date, he has declined to exercise that right.  
Accordingly, further development of this case is not 
warranted.


ORDER

Entitlement to a 10 percent rating for tendinitis of the 
right rotator cuff is granted, subject to the law and 
regulations governing the award of monetary benefits.
Entitlement to a 10 percent rating for right PFJS is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a 10 percent rating for left PFJS is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a 10 percent rating for lumbosacral strain 
is granted, subject to the law and regulations governing 
the award of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

